— Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered July 20, 1976, which, upon his plea of guilty to a charge of violating probation, (1) revoked the sentence of probation previously imposed upon his conviction of robbery in the third degree and (2) resentenced him to an indeterminate term of imprisonment with a maximum of seven years. Amended judgment *956modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, amended judgment affirmed. Under all the circumstances present, the sentence imposed was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Titone, O’Connor and Shapiro, JJ., concur.